

RECORDING REQUESTED BY
AND WHEN RECORDED MAIL TO:
 

MULTIFAMILY DEED OF TRUST,
ASSIGNMENT OF RENTS,
SECURITY AGREEMENT AND FIXTURE FILING

CALIFORNIA

(CME AND PORTFOLIO)

(Revised 4-25-2013)
ATTENTION COUNTY RECORDER: THIS INSTRUMENT IS INTENDED TO BE EFFECTIVE AS A
FINANCING STATEMENT FILED AS A FIXTURE FILING PURSUANT TO SECTION 9502 OF THE
CALIFORNIA COMMERCIAL CODE. PORTIONS OF THE GOODS COMPRISING A PART OF THE
MORTGAGED PROPERTY ARE OR ARE TO BECOME FIXTURES RELATED TO THE LAND DESCRIBED
IN EXHIBIT A HERETO. THIS INSTRUMENT IS TO BE FILED FOR RECORD IN THE RECORDS OF
THE COUNTY WHERE DEEDS OF TRUST ON REAL PROPERTY ARE RECORDED AND SHOULD BE
INDEXED AS BOTH A DEED OF TRUST AND AS A FINANCING STATEMENT COVERING FIXTURES.
THE ADDRESSES OF BORROWER (DEBTOR) AND LENDER (SECURED PARTY) ARE SPECIFIED IN
THE FIRST PARAGRAPH ON PAGE 1 OF THIS INSTRUMENT.








--------------------------------------------------------------------------------




Freddie Mac Loan Number: 708632300


MULTIFAMILY DEED OF TRUST,
ASSIGNMENT OF RENTS,
SECURITY AGREEMENT AND FIXTURE FILING

CALIFORNIA

(CME AND PORTFOLIO)

(Revised 4-25-2013)
THIS MULTIFAMILY DEED OF TRUST, ASSIGNMENT OF RENTS, SECURITY AGREEMENT AND
FIXTURE FILING (“Instrument”) is made to be effective this 3rd day of December,
2013, by BREA BREA LLC, a limited liability company organized and existing under
the laws of Delaware, whose address is c/o Emeritus Senior Living, 3131 Elliott
Avenue, Suite 500, Seattle, WA 98121, as trustor (“Borrower”), to FIDELITY
NATIONAL TITLE COMPANY, a corporation organized and existing under the laws of
California, whose address is 1300 Dove Street, Suite 310, Newport Beach, CA
92660, as trustee (“Trustee”), for the benefit of BERKADIA COMMERCIAL MORTGAGE
LLC, a limited liability company organized and existing under the laws of
Delaware, whose address is 118 Welsh Road, Horsham, PA 19044, as beneficiary
(“Lender”). Borrower’s organizational identification number, if applicable, is
4223366.
AGREEMENT
Borrower, in consideration of the Indebtedness and the trust created by this
Instrument, irrevocably grants, conveys and assigns to Trustee, in trust, with
power of sale, the Mortgaged Property, including the Land located in Orange
County, State of California and described in Exhibit A attached to this
Instrument.
TO SECURE TO LENDER (i) the repayment of the Indebtedness evidenced by
Borrower’s Multifamily Note payable to Lender, dated as of the date of this
Instrument, and maturing on January 1, 2021 (“Maturity Date”), in the principal
amount of $8,400,000.00, and all renewals, extensions and modifications of the
Indebtedness, the payment of all sums advanced by or on behalf of Lender to
protect the security of this Instrument under Section 12, and the performance of
the covenants and agreements of Borrower contained in the Loan Agreement or any
other Loan Document; and (ii) the repayment of the Total Indebtedness (as
defined in the Cross-Collateralization Agreement) in the amount of
$14,250,000.00 (of which the Indebtedness is a part).
Borrower represents and warrants that Borrower is lawfully seized of the
Mortgaged Property and has the right, power and authority to grant, convey and
assign the Mortgaged Property, and that the Mortgaged Property is unencumbered,
except as shown on the schedule of exceptions to coverage in the title policy
issued to and accepted by Lender contemporaneously with the execution and



California    Page 1
Multifamily Deed of Trust, Assignment of Rents,
Security Agreement and Fixture Filing (CME and Portfolio)



--------------------------------------------------------------------------------




recordation of this Instrument and insuring Lender’s interest in the Mortgaged
Property (“Schedule of Title Exceptions”). Borrower covenants that Borrower will
warrant and defend generally the title to the Mortgaged Property against all
claims and demands, subject to any easements and restrictions listed in the
Schedule of Title Exceptions.
UNIFORM COVENANTS
(CME AND PORTFOLIO)

(Revised 4-25-2013)
Covenants. In consideration of the mutual promises set forth in this Instrument,
Borrower and Lender covenant and agree as follows:
1.
Definitions. The following terms, when used in this Instrument (including when
used in the above recitals), will have the following meanings and any
capitalized term not specifically defined in this Instrument will have the
meaning ascribed to that term in the Loan Agreement:

“Attorneys’ Fees and Costs” means (a) fees and out of pocket costs of Lender’s
and Loan Servicer’s attorneys, as applicable, including costs of Lender’s and
Loan Servicer’s in-house counsel, support staff costs, costs of preparing for
litigation, computerized research, telephone and facsimile transmission
expenses, mileage, deposition costs, postage, duplicating, process service,
videotaping and similar costs and expenses; (b) costs and fees of expert
witnesses, including appraisers; (c) investigatory fees; and (d) the costs for
any opinion required by Lender pursuant to the terms of the Loan Documents.
“Borrower” means all Persons identified as “Borrower” in the first paragraph of
this Instrument, together with their successors and assigns.
“Business Day” means any day other than a Saturday, a Sunday or any other day on
which Lender or the national banking associations are not open for business.
“Event of Default” means the occurrence of any event described in Section 8.
“Fixtures” means all property owned by Borrower which is attached to the Land or
the Improvements so as to constitute a fixture under applicable law, including:
machinery, equipment, engines, boilers, incinerators and installed building
materials; systems and equipment for the purpose of supplying or distributing
heating, cooling, electricity, gas, water, air or light; antennas, cable, wiring
and conduits used in connection with radio, television, security, fire
prevention or fire detection or otherwise used to carry electronic signals;
telephone systems and equipment; elevators and related machinery and equipment;
fire detection, prevention and extinguishing systems and apparatus; security and
access control systems and apparatus; plumbing systems; water heaters, ranges,
stoves, microwave ovens, refrigerators, dishwashers, garbage disposers, washers,
dryers and other appliances; light fixtures, awnings, storm windows and storm
doors; pictures, screens, blinds, shades,



California    Page 2
Multifamily Deed of Trust, Assignment of Rents,
Security Agreement and Fixture Filing (CME and Portfolio)



--------------------------------------------------------------------------------




curtains and curtain rods; mirrors; cabinets, paneling, rugs and floor and wall
coverings; fences, trees and plants; swimming pools; and exercise equipment.
“Governmental Authority” means any board, commission, department, agency or body
of any municipal, county, state or federal governmental unit, or any subdivision
of any of them, that has or acquires jurisdiction over the Mortgaged Property,
or the use, operation or improvement of the Mortgaged Property, or over
Borrower.
“Ground Lease” means the lease described in the Loan Agreement pursuant to which
Borrower leases the Land, as such lease may from time to time be amended,
modified, supplemented, renewed and extended.
“Improvements” means the buildings, structures, improvements now constructed or
at any time in the future constructed or placed upon the Land, including any
future alterations, replacements and additions.
“Indebtedness” means the principal of, interest at the fixed or variable rate
set forth in the Note on, and all other amounts due at any time under, the Note,
this Instrument or any other Loan Document, including prepayment premiums, late
charges, default interest, and advances as provided in Section 7 to protect the
security of this Instrument.
“Land” means the land described in Exhibit A.
“Leasehold Estate” means Borrower’s interest in the Land and any other real
property leased by Borrower pursuant to the Ground Lease, if applicable,
including all of the following:
(a)
All rights of Borrower to renew or extend the term of the Ground Lease.

(b)
All amounts deposited by Borrower with Ground Lessor under the Ground Lease.

(c)
Borrower’s right or privilege to terminate, cancel, surrender, modify or amend
the Ground Lease.

(d)
All other options, privileges and rights granted and demised to Borrower under
the Ground Lease and all appurtenances with respect to the Ground Lease.

“Leases” means all present and future leases, subleases, licenses, concessions
or grants or other possessory interests now or hereafter in force, whether oral
or written, covering or affecting the Mortgaged Property, or any portion of the
Mortgaged Property (including proprietary leases or occupancy agreements if
Borrower is a cooperative housing corporation), and all modifications,
extensions or renewals.
“Lender” means the entity identified as “Lender” in the first paragraph of this
Instrument, or any subsequent holder of the Note.



California    Page 3
Multifamily Deed of Trust, Assignment of Rents,
Security Agreement and Fixture Filing (CME and Portfolio)



--------------------------------------------------------------------------------




“Loan Agreement” means the Seniors Housing Loan and Security Agreement executed
by Borrower in favor of Lender and dated as of the date of this Instrument, as
such agreement may be amended from time to time.
“Loan Documents” means the Note, this Instrument, the Loan Agreement, all
guaranties, all indemnity agreements, all collateral agreements, UCC filings,
O&M Programs, the MMP and any other documents now or in the future executed by
Borrower, any guarantor or any other Person in connection with the loan
evidenced by the Note, as such documents may be amended from time to time.
“Loan Servicer” means the entity that from time to time is designated by Lender
or its designee to collect payments and deposits and receive Notices under the
Note, this Instrument and any other Loan Document, and otherwise to service the
loan evidenced by the Note for the benefit of Lender. Unless Borrower receives
Notice to the contrary, the Loan Servicer is the entity identified as “Lender”
in the first paragraph of this Instrument.
“Mortgaged Property” means all of Borrower’s present and future right, title and
interest in and to all of the following:
(a)
The Land, or, if Borrower’s interest in the Land is pursuant to a Ground Lease,
the Ground Lease and the Leasehold Estate.

(b)
The Improvements.

(c)
The Fixtures.

(d)
The Personalty.

(e)
All current and future rights, including air rights, development rights, zoning
rights and other similar rights or interests, easements, tenements, rights of
way, strips and gores of land, streets, alleys, roads, sewer rights, waters,
watercourses and appurtenances related to or benefiting the Land or the
Improvements, or both, and all rights-of-way, streets, alleys and roads which
may have been or may in the future be vacated.

(f)
All proceeds paid or to be paid by any insurer of the Land, the Improvements,
the Fixtures, the Personalty or any other part of the Mortgaged Property,
whether or not Borrower obtained the insurance pursuant to Lender’s requirement.

(g)
All awards, payments and other compensation made or to be made by any municipal,
state or federal authority with respect to the Land, the Improvements, the
Fixtures, the Personalty or any other part of the Mortgaged Property, including
any awards or settlements resulting from condemnation proceedings or the total
or partial taking of the Land, the Improvements, the Fixtures, the Personalty or
any other part of the Mortgaged Property under the power of eminent domain or
otherwise and including any conveyance in lieu thereof.




California    Page 4
Multifamily Deed of Trust, Assignment of Rents,
Security Agreement and Fixture Filing (CME and Portfolio)



--------------------------------------------------------------------------------




(h)
All contracts, options and other agreements for the sale of the Land, or the
Leasehold Estate, as applicable, the Improvements, the Fixtures, the Personalty
or any other part of the Mortgaged Property entered into by Borrower now or in
the future, including cash or securities deposited to secure performance by
parties of their obligations.

(i)
All proceeds from the conversion, voluntary or involuntary, of any of the items
described in subsections (a) through (h) inclusive into cash or liquidated
claims, and the right to collect such proceeds.

(j)
All Rents and Leases.

(k)
All earnings, royalties, accounts receivable, issues and profits from the Land,
the Improvements or any other part of the Mortgaged Property, and all
undisbursed proceeds of the loan secured by this Instrument.

(l)
All Imposition Reserve Deposits.

(m)
All refunds or rebates of Impositions by Governmental Authority or insurance
company (other than refunds applicable to periods before the real property tax
year in which this Instrument is dated).

(n)
All tenant security deposits which have not been forfeited by any tenant under
any Lease and any bond or other security in lieu of such deposits.

(o)
All names under or by which any of the above Mortgaged Property may be operated
or known, and all trademarks, trade names, and goodwill relating to any of the
Mortgaged Property.

(p)
If required by the terms of Section 4.05 of the Loan Agreement, all rights under
the Letter of Credit and the Proceeds, as such Proceeds may increase or decrease
from time to time.

(q)
If the Note provides for interest to accrue at an adjustable or variable rate
and there is a Cap Agreement, the Cap Collateral.

“Note” means the Multifamily Note (including any Amended and Restated Note,
Consolidated, Amended and Restated Note, or Extended and Restated Note) executed
by Borrower in favor of Lender and dated as of the date of this Instrument,
including all schedules, riders, allonges and addenda, as such Multifamily Note
may be amended, modified and/or restated from time to time.
“Notice” or “Notices” means all notices, demands and other communication
required under the Loan Documents, provided in accordance with the requirements
of Section 11.03 of the Loan Agreement.



California    Page 5
Multifamily Deed of Trust, Assignment of Rents,
Security Agreement and Fixture Filing (CME and Portfolio)



--------------------------------------------------------------------------------




“Person” means any natural person, sole proprietorship, corporation, general
partnership, limited partnership, limited liability company, limited liability
partnership, limited liability limited partnership, joint venture, association,
joint stock company, bank, trust, estate, unincorporated organization, any
federal, state, county or municipal government (or any agency or political
subdivision thereof), endowment fund or any other form of entity.
“Personalty” means all of the following:
(a)
Accounts (including deposit accounts) of Borrower related to the Mortgaged
Property.

(b)
Equipment and inventory owned by Borrower, which are used now or in the future
in connection with the ownership, management or operation of the Land or
Improvements or are located on the Land or Improvements, including furniture,
furnishings, machinery, building materials, goods, supplies, tools, books,
records (whether in written or electronic form) and computer equipment (hardware
and software).

(c)
Other tangible personal property owned by Borrower which is used now or in the
future in connection with the ownership, management or operation of the Land or
Improvements or is located on the Land or in the Improvements, including ranges,
stoves, microwave ovens, refrigerators, dishwashers, garbage disposers, washers,
dryers and other appliances (other than Fixtures).

(d)
Any operating agreements relating to the Land or the Improvements.

(e)
Any surveys, plans and specifications and contracts for architectural,
engineering and construction services relating to the Land or the Improvements.

(f)
All other intangible property, general intangibles and rights relating to the
operation of, or used in connection with, the Land or the Improvements,
including all governmental permits relating to any activities on the Land and
including subsidy or similar payments received from any sources, including a
Governmental Authority.

(g)
Any rights of Borrower in or under letters of credit.

“Property Jurisdiction” means the jurisdiction in which the Land is located.
“Rents” means all rents (whether from residential or non-residential space),
revenues and other income of the Land or the Improvements, parking fees, laundry
and vending machine income and fees and charges for food, health care and other
services provided at the Mortgaged Property, whether now due, past due or to
become due, and deposits forfeited by tenants, and, if Borrower is a cooperative
housing corporation or association, maintenance fees, charges or assessments
payable by shareholders or residents under proprietary leases or occupancy
agreements, whether now due, past due, or to become due.



California    Page 6
Multifamily Deed of Trust, Assignment of Rents,
Security Agreement and Fixture Filing (CME and Portfolio)



--------------------------------------------------------------------------------




“Taxes” means all taxes, assessments, vault rentals and other charges, if any,
whether general, special or otherwise, including all assessments for schools,
public betterments and general or local improvements, which are levied, assessed
or imposed by any public authority or quasi-public authority, and which, if not
paid, will become a Lien on the Land or the Improvements.
2.
Uniform Commercial Code Security Agreement.

(a)
This Instrument is also a security agreement under the Uniform Commercial Code
for any of the Mortgaged Property which, under applicable law, may be subjected
to a security interest under the Uniform Commercial Code, for the purpose of
securing Borrower’s obligations under this Instrument and to further secure
Borrower’s obligations under the Note, this Instrument and other Loan Documents,
whether such Mortgaged Property is owned now or acquired in the future, and all
products and cash and non-cash proceeds thereof (collectively, “UCC
Collateral”), and by this Instrument, Borrower grants to Lender a security
interest in the UCC Collateral. To the extent necessary under applicable law,
Borrower hereby authorizes Lender to prepare and file financing statements,
continuation statements and financing statement amendments in such form as
Lender may require to perfect or continue the perfection of this security
interest.

(b)
Unless Borrower gives Notice to Lender within 30 days after the occurrence of
any of the following, and executes and delivers to Lender modifications or
supplements of this Instrument (and any financing statement which may be filed
in connection with this Instrument) as Lender may require, Borrower will not (i)
change its name, identity, structure or jurisdiction of organization; (ii)
change the location of its place of business (or chief executive office if more
than one place of business); or (iii) add to or change any location at which any
of the Mortgaged Property is stored, held or located.

(c)
If an Event of Default has occurred and is continuing, Lender will have the
remedies of a secured party under the Uniform Commercial Code, in addition to
all remedies provided by this Instrument or existing under applicable law. In
exercising any remedies, Lender may exercise its remedies against the UCC
Collateral separately or together, and in any order, without in any way
affecting the availability of Lender’s other remedies.

(d)
This Instrument also constitutes a financing statement with respect to any part
of the Mortgaged Property that is or may become a Fixture, if permitted by
applicable law.

3.
Assignment of Rents; Appointment of Receiver; Lender in Possession.

(a)
As part of the consideration for the Indebtedness, Borrower absolutely and
unconditionally assigns and transfers to Lender all Rents.




California    Page 7
Multifamily Deed of Trust, Assignment of Rents,
Security Agreement and Fixture Filing (CME and Portfolio)



--------------------------------------------------------------------------------




(i)
It is the intention of Borrower to establish a present, absolute and irrevocable
transfer and assignment to Lender of all Rents and to authorize and empower
Lender to collect and receive all Rents without the necessity of further action
on the part of Borrower.

(ii)
Promptly upon request by Lender, Borrower agrees to execute and deliver such
further assignments as Lender may from time to time require. Borrower and Lender
intend this assignment of Rents to be immediately effective and to constitute an
absolute present assignment and not an assignment for additional security only.

(iii)
For purposes of giving effect to this absolute assignment of Rents, and for no
other purpose, Rents will not be deemed to be a part of the Mortgaged Property.
However, if this present, absolute and unconditional assignment of Rents is not
enforceable by its terms under the laws of the Property Jurisdiction, then the
Rents will be included as a part of the Mortgaged Property and it is the
intention of Borrower that in this circumstance this Instrument create and
perfect a Lien on Rents in favor of Lender, which Lien will be effective as of
the date of this Instrument.

(b)
(i)    Until the occurrence of an Event of Default, Lender hereby grants to
Borrower a revocable license to collect and receive all Rents, to hold all Rents
in trust for the benefit of Lender and to apply all Rents to pay the
installments of interest and principal then due and payable under the Note and
the other amounts then due and payable under the other Loan Documents, including
Imposition Reserve Deposits, and to pay the current costs and expenses of
managing, operating and maintaining the Mortgaged Property, including utilities,
Taxes and insurance premiums (to the extent not included in Imposition Reserve
Deposits), tenant improvements and other capital expenditures.

(ii)
So long as no Event of Default has occurred and is continuing, the Rents
remaining after application pursuant to the preceding sentence may be retained
by Borrower free and clear of, and released from, Lender’s rights with respect
to Rents under this Instrument.

(iii)
After the occurrence of an Event of Default, and during the continuance of such
Event of Default, Borrower authorizes Lender to collect, sue for and compromise
Rents and directs each tenant of the Mortgaged Property to pay all Rents to, or
as directed by, Lender. From and after the occurrence of an Event of Default,
and during the continuance of such Event of Default, and without the necessity
of Lender entering upon and taking and maintaining control of the Mortgaged
Property directly, or by a receiver, Borrower’s license to collect Rents will
automatically terminate and Lender will without Notice be entitled to all Rents
as they become due and payable, including




California    Page 8
Multifamily Deed of Trust, Assignment of Rents,
Security Agreement and Fixture Filing (CME and Portfolio)



--------------------------------------------------------------------------------




Rents then due and unpaid. Borrower will pay to Lender upon demand all Rents to
which Lender is entitled.
(iv)
At any time on or after the date of Lender’s demand for Rents, Lender may give,
and Borrower hereby irrevocably authorizes Lender to give, notice to all tenants
of the Mortgaged Property instructing them to pay all Rents to Lender. No tenant
will be obligated to inquire further as to the occurrence or continuance of an
Event of Default. No tenant will be obligated to pay to Borrower any amounts
which are actually paid to Lender in response to such a notice. Any such notice
by Lender will be delivered to each tenant personally, by mail or by delivering
such demand to each rental unit. Borrower will not interfere with and will
cooperate with Lender’s collection of such Rents.

(c)
If an Event of Default has occurred and is continuing, then Lender will have
each of the following rights and may take any of the following actions:

(i)
Lender may, regardless of the adequacy of Lender’s security or the solvency of
Borrower and even in the absence of waste, enter upon and take and maintain full
control of the Mortgaged Property in order to perform all acts that Lender in
its discretion determines to be necessary or desirable for the operation and
maintenance of the Mortgaged Property, including the execution, cancellation or
modification of Leases, the collection of all Rents, the making of Repairs to
the Mortgaged Property and the execution or termination of contracts providing
for the management, operation or maintenance of the Mortgaged Property, for the
purposes of enforcing the assignment of Rents pursuant to Section 3(a),
protecting the Mortgaged Property or the security of this Instrument, or for
such other purposes as Lender in its discretion may deem necessary or desirable.

(ii)
Alternatively, if an Event of Default has occurred and is continuing, regardless
of the adequacy of Lender’s security, without regard to Borrower’s solvency and
without the necessity of giving prior notice (oral or written) to Borrower,
Lender may apply to any court having jurisdiction for the appointment of a
receiver for the Mortgaged Property to take any or all of the actions set forth
in the preceding sentence. If Lender elects to seek the appointment of a
receiver for the Mortgaged Property at any time after an Event of Default has
occurred and is continuing, Borrower, by its execution of this Instrument,
expressly consents to the appointment of such receiver, including the
appointment of a receiver ex parte if permitted by applicable law.

(iii)
If Borrower is a housing cooperative corporation or association, Borrower hereby
agrees that if a receiver is appointed, the order appointing the receiver may
contain a provision requiring the receiver to pay the installments of interest
and principal then due and payable under the Note and the other




California    Page 9
Multifamily Deed of Trust, Assignment of Rents,
Security Agreement and Fixture Filing (CME and Portfolio)



--------------------------------------------------------------------------------




amounts then due and payable under the other Loan Documents, including
Imposition Reserve Deposits, it being acknowledged and agreed that the
Indebtedness is an obligation of Borrower and must be paid out of maintenance
charges payable by Borrower’s tenant shareholders under their proprietary leases
or occupancy agreements.
(iv)
Lender or the receiver, as the case may be, will be entitled to receive a
reasonable fee for managing the Mortgaged Property.

(v)
Immediately upon appointment of a receiver or immediately upon Lender’s entering
upon and taking possession and control of the Mortgaged Property, Borrower will
surrender possession of the Mortgaged Property to Lender or the receiver, as the
case may be, and will deliver to Lender or the receiver, as the case may be, all
documents, records (including records on electronic or magnetic media),
accounts, surveys, plans, and specifications relating to the Mortgaged Property
and all security deposits and prepaid Rents.

(vi)
If Lender takes possession and control of the Mortgaged Property, then Lender
may exclude Borrower and its representatives from the Mortgaged Property.

Borrower acknowledges and agrees that the exercise by Lender of any of the
rights conferred under this Section 3 will not be construed to make Lender a
mortgagee-in-possession of the Mortgaged Property so long as Lender has not
itself entered into actual possession of the Land and Improvements.
(d)
If Lender enters the Mortgaged Property, Lender will be liable to account only
to Borrower and only for those Rents actually received. Except to the extent of
Lender’s gross negligence or willful misconduct, Lender will not be liable to
Borrower, anyone claiming under or through Borrower or anyone having an interest
in the Mortgaged Property, by reason of any act or omission of Lender under
Section 3(d), and Borrower hereby releases and discharges Lender from any such
liability to the fullest extent permitted by law.

(e)
If the Rents are not sufficient to meet the costs of taking control of and
managing the Mortgaged Property and collecting the Rents, any funds expended by
Lender for such purposes will become an additional part of the Indebtedness as
provided in Section 7.

(f)
Any entering upon and taking of control of the Mortgaged Property by Lender or
the receiver, as the case may be, and any application of Rents as provided in
this Instrument will not cure or waive any Event of Default or invalidate any
other right or remedy of Lender under applicable law or provided for in this
Instrument.

1.
Assignment of Leases; Leases Affecting the Mortgaged Property.




California    Page 10
Multifamily Deed of Trust, Assignment of Rents,
Security Agreement and Fixture Filing (CME and Portfolio)



--------------------------------------------------------------------------------




(h)
As part of the consideration for the Indebtedness, Borrower absolutely and
unconditionally assigns and transfers to Lender all of Borrower’s right, title
and interest in, to and under the Leases, including Borrower’s right, power and
authority to modify the terms of any such Lease, or extend or terminate any such
Lease.

(i)
It is the intention of Borrower to establish a present, absolute and irrevocable
transfer and assignment to Lender of all of Borrower’s right, title and interest
in, to and under the Leases. Borrower and Lender intend this assignment of the
Leases to be immediately effective and to constitute an absolute present
assignment and not an assignment for additional security only.

(ii)
For purposes of giving effect to this absolute assignment of the Leases, and for
no other purpose, the Leases will not be deemed to be a part of the Mortgaged
Property.

(iii)
However, if this present, absolute and unconditional assignment of the Leases is
not enforceable by its terms under the laws of the Property Jurisdiction, then
the Leases will be included as a part of the Mortgaged Property and it is the
intention of Borrower that in this circumstance this Instrument create and
perfect a Lien on the Leases in favor of Lender, which Lien will be effective as
of the date of this Instrument.

(i)
Until Lender gives Notice to Borrower of Lender’s exercise of its rights under
this Section 4, Borrower will have all rights, power and authority granted to
Borrower under any Lease (except as otherwise limited by this Section or any
other provision of this Instrument), including the right, power and authority to
modify the terms of any Lease or extend or terminate any Lease. Upon the
occurrence of an Event of Default, and during the continuance of such Event of
Default, the permission given to Borrower pursuant to the preceding sentence to
exercise all rights, power and authority under Leases will automatically
terminate. Borrower will comply with and observe Borrower’s obligations under
all Leases, including Borrower’s obligations pertaining to the maintenance and
disposition of tenant security deposits.

(j)
(i)    Borrower acknowledges and agrees that the exercise by Lender, either
directly or by a receiver, of any of the rights conferred under this Section 4
will not be construed to make Lender a mortgagee-in-possession of the Mortgaged
Property so long as Lender has not itself entered into actual possession of the
Land and the Improvements.

(ii)
The acceptance by Lender of the assignment of the Leases pursuant to Section
4(a) will not at any time or in any event obligate Lender to take any action
under this Instrument or to expend any money or to incur any expenses.

(iii)
Except to the extent of Lender’s gross negligence or willful misconduct, Lender
will not be liable in any way for any injury or damage to person or




California    Page 11
Multifamily Deed of Trust, Assignment of Rents,
Security Agreement and Fixture Filing (CME and Portfolio)



--------------------------------------------------------------------------------




property sustained by any Person or Persons in or about the Mortgaged Property.
(iv)
Prior to Lender’s actual entry into and taking possession of the Mortgaged
Property, Lender will not be obligated for any of the following:

(A)
Lender will not be obligated to perform any of the terms, covenants and
conditions contained in any Lease (or otherwise have any obligation with respect
to any Lease).

(B)
Lender will not be obligated to appear in or defend any action or proceeding
relating to the Lease or the Mortgaged Property.

(C)
Lender will not be responsible for the operation, control, care, management or
repair of the Mortgaged Property or any portion of the Mortgaged Property. The
execution of this Instrument by Borrower will constitute conclusive evidence
that all responsibility for the operation, control, care, management and repair
of the Mortgaged Property is and will be that of Borrower, prior to such actual
entry and taking of possession.

(k)
Upon delivery of Notice by Lender to Borrower of Lender’s exercise of Lender’s
rights under this Section 4 at any time after the occurrence of an Event of
Default, and during the continuance of such Event of Default, and without the
necessity of Lender entering upon and taking and maintaining control of the
Mortgaged Property directly, by a receiver, or by any other manner or proceeding
permitted by the laws of the Property Jurisdiction, Lender immediately will have
all rights, powers and authority granted to Borrower under any Lease, including
the right, power and authority to modify the terms of any such Lease, or extend
or terminate any such Lease.

(l)
Borrower will, promptly upon Lender’s request, deliver to Lender an executed
copy of each residential Lease then in effect.

(m)
If Borrower is a cooperative housing corporation or association, notwithstanding
anything to the contrary contained in this Instrument, so long as Borrower
remains a cooperative housing corporation or association and is not in breach of
any covenant of this Instrument, Lender consents to the following:

(i)
Borrower may execute leases of apartments for a term in excess of 2 years to a
tenant shareholder of Borrower, so long as such leases, including proprietary
leases, are and will remain subordinate to the Lien of this Instrument.

(ii)
Borrower may surrender or terminate such leases of apartments where the
surrendered or terminated lease is immediately replaced or where Borrower




California    Page 12
Multifamily Deed of Trust, Assignment of Rents,
Security Agreement and Fixture Filing (CME and Portfolio)



--------------------------------------------------------------------------------




makes its best efforts to secure such immediate replacement by a newly-executed
lease of the same apartment to a tenant shareholder of Borrower. However, no
consent is given by Lender to any execution, surrender, termination or
assignment of a lease under terms that would waive or reduce the obligation of
the resulting tenant shareholder under such lease to pay cooperative assessments
in full when due or the obligation of the former tenant shareholder to pay any
unpaid portion of such assessments.
2.
Prepayment Premium. Borrower will be required to pay a prepayment premium in
connection with certain prepayments of the Indebtedness, including a payment
made after Lender’s exercise of any right of acceleration of the Indebtedness,
as provided in the Note.

3.
Application of Payments. If at any time Lender receives, from Borrower or
otherwise, any amount applicable to the Indebtedness which is less than all
amounts due and payable at such time, then Lender may apply that payment to
amounts then due and payable in any manner and in any order determined by
Lender, in Lender’s discretion. Neither Lender’s acceptance of an amount that is
less than all amounts then due and payable nor Lender’s application of such
payment in the manner authorized will constitute or be deemed to constitute
either a waiver of the unpaid amounts or an accord and satisfaction.
Notwithstanding the application of any such amount to the Indebtedness,
Borrower’s obligations under this Instrument, the Note and all other Loan
Documents will remain unchanged.

4.
Protection of Lender’s Security; Instrument Secures Future Advances.

(a)
If Borrower fails to perform any of its obligations under this Instrument or any
other Loan Document, or if any action or proceeding is commenced which purports
to affect the Mortgaged Property, Lender’s security or Lender’s rights under
this Instrument, including eminent domain, insolvency, code enforcement, civil
or criminal forfeiture, enforcement of Hazardous Materials Laws, fraudulent
conveyance or reorganizations or proceedings involving a bankrupt or decedent,
then Lender at Lender’s option may make such appearances, file such documents,
disburse such sums and take such actions as Lender reasonably deems necessary to
perform such obligations of Borrower and to protect Lender’s interest, including
all of the following:

(v)
Lender may pay Attorneys’ Fees and Costs.

(vi)
Lender may pay fees and out-of-pocket expenses of accountants, inspectors and
consultants.

(vii)
Lender may enter upon the Mortgaged Property to make Repairs or secure the
Mortgaged Property.

(viii)
Lender may procure the Insurance required by the Loan Agreement.




California    Page 13
Multifamily Deed of Trust, Assignment of Rents,
Security Agreement and Fixture Filing (CME and Portfolio)



--------------------------------------------------------------------------------




(ix)
Lender may pay any amounts which Borrower has failed to pay under the Loan
Agreement.

(x)
Lender may perform any of Borrower’s obligations under the Loan Agreement.

(xi)
Lender may make advances to pay, satisfy or discharge any obligation of Borrower
for the payment of money that is secured by a Prior Lien.

(b)
Any amounts disbursed by Lender under this Section 7, or under any other
provision of this Instrument that treats such disbursement as being made under
this Section 7, will be secured by this Instrument, will be added to, and become
part of, the principal component of the Indebtedness, will be immediately due
and payable and will bear interest from the date of disbursement until paid at
the Default Rate.

(c)
Nothing in this Section 7 will require Lender to incur any expense or take any
action.

5.
Events of Default. An Event of Default under the Loan Agreement will constitute
an Event of Default under this Instrument.

6.
Remedies Cumulative. Each right and remedy provided in this Instrument is
distinct from all other rights or remedies under this Instrument, the Loan
Agreement or any other Loan Document or afforded by applicable law or equity,
and each will be cumulative and may be exercised concurrently, independently or
successively, in any order. Lender’s exercise of any particular right or remedy
will not in any way prevent Lender from exercising any other right or remedy
available to Lender. Lender may exercise any such remedies from time to time and
as often as Lender chooses.

7.
Waiver of Statute of Limitations, Offsets, and Counterclaims. Borrower waives
the right to assert any statute of limitations as a bar to the enforcement of
the Lien of this Instrument or to any action brought to enforce any Loan
Document. Borrower hereby waives the right to assert a counterclaim, other than
a compulsory counterclaim, in any action or proceeding brought against it by
Lender or otherwise to offset any obligations to make the payments required by
the Loan Documents. No failure by Lender to perform any of its obligations under
this Instrument will be a valid defense to, or result in any offset against, any
payments that Borrower is obligated to make under any of the Loan Documents.

8.
Waiver of Marshalling.

(a)
Notwithstanding the existence of any other security interests in the Mortgaged
Property held by Lender or by any other party, Lender will have the right to
determine the order in which any or all of the Mortgaged Property will be
subjected to the remedies provided in this Instrument, the Note, the Loan
Agreement or any other Loan Document or applicable law. Lender will have the
right to determine the order in which any or all portions of the Indebtedness
are satisfied from the proceeds realized upon the exercise of such remedies.




California    Page 14
Multifamily Deed of Trust, Assignment of Rents,
Security Agreement and Fixture Filing (CME and Portfolio)



--------------------------------------------------------------------------------




(b)
Borrower and any party who now or in the future acquires a security interest in
the Mortgaged Property and who has actual or constructive notice of this
Instrument waives any and all right to require the marshalling of assets or to
require that any of the Mortgaged Property be sold in the inverse order of
alienation or that any of the Mortgaged Property be sold in parcels or as an
entirety in connection with the exercise of any of the remedies permitted by
applicable law or provided in this Instrument.

9.
Further Assurances; Lender’s Expenses.

(a)
Borrower will deliver, at its sole cost and expense, all further acts, deeds,
conveyances, assignments, estoppel certificates, financing statements or
amendments, transfers and assurances as Lender may require from time to time in
order to better assure, grant and convey to Lender the rights intended to be
granted, now or in the future, to Lender under this Instrument and the Loan
Documents or in connection with Lender’s consent rights under Article VII of the
Loan Agreement.

(b)
Borrower acknowledges and agrees that, in connection with each request by
Borrower under this Instrument or any Loan Document, Borrower will pay all
reasonable Attorneys’ Fees and Costs and expenses incurred by Lender, including
any fees payable in accordance with any request for further assurances or an
estoppel certificate pursuant to the Loan Agreement, regardless of whether the
matter is approved, denied or withdrawn. Any amounts payable by Borrower under
this Instrument or under any other Loan Document will be deemed a part of the
Indebtedness, will be secured by this Instrument and will bear interest at the
Default Rate if not fully paid within 10 days of written demand for payment.

10.
Governing Law; Consent to Jurisdiction and Venue. This Instrument, and any Loan
Document which does not itself expressly identify the law that is to apply to
it, will be governed by the laws of the Property Jurisdiction. Borrower agrees
that any controversy arising under or in relation to the Note, this Instrument
or any other Loan Document may be litigated in the Property Jurisdiction. The
state and federal courts and authorities with jurisdiction in the Property
Jurisdiction will have jurisdiction over all controversies that may arise under
or in relation to the Note, any security for the Indebtedness or any other Loan
Document. Borrower irrevocably consents to service, jurisdiction and venue of
such courts for any such litigation and waives any other venue to which it might
be entitled by virtue of domicile, habitual residence or otherwise. However,
nothing in this Section 13 is intended to limit Lender’s right to bring any
suit, action or proceeding relating to matters under this Instrument in any
court of any other jurisdiction.

11.
Notice. All Notices, demands and other communications under or concerning this
Instrument will be governed by the terms set forth in the Loan Agreement.

12.
Successors and Assigns Bound. This Instrument will bind the respective
successors and assigns of Borrower and Lender, and the rights granted by this
Instrument will inure to Lender’s successors and assigns.




California    Page 15
Multifamily Deed of Trust, Assignment of Rents,
Security Agreement and Fixture Filing (CME and Portfolio)



--------------------------------------------------------------------------------




13.
Joint and Several Liability. If more than one Person signs this Instrument as
Borrower, the obligations of such Persons will be joint and several.

14.
Relationship of Parties; No Third Party Beneficiary.

(a)
The relationship between Lender and Borrower will be solely that of creditor and
debtor, respectively, and nothing contained in this Instrument will create any
other relationship between Lender and Borrower. Nothing contained in this
Instrument will constitute Lender as a joint venturer, partner or agent of
Borrower, or render Lender liable for any debts, obligations, acts, omissions,
representations or contracts of Borrower.

(b)
No creditor of any party to this Instrument and no other Person will be a third
party beneficiary of this Instrument or any other Loan Document. Without
limiting the generality of the preceding sentence, (i) any arrangement
(“Servicing Arrangement”) between Lender and any Loan Servicer for loss sharing
or interim advancement of funds will constitute a contractual obligation of such
Loan Servicer that is independent of the obligation of Borrower for the payment
of the Indebtedness, (ii) Borrower will not be a third party beneficiary of any
Servicing Arrangement, and (iii) no payment by the Loan Servicer under any
Servicing Arrangement will reduce the amount of the Indebtedness.

15.
Severability; Amendments.

(a)
The invalidity or unenforceability of any provision of this Instrument will not
affect the validity or enforceability of any other provision, and all other
provisions will remain in full force and effect. This Instrument contains the
entire agreement among the parties as to the rights granted and the obligations
assumed in this Instrument.

(b)
This Instrument may not be amended or modified except by a writing signed by the
party against whom enforcement is sought; provided, however, that in the event
of a Transfer prohibited by or requiring Lender’s approval under Article VII of
the Loan Agreement, some or all of the modifications to the Loan Documents (if
any) may be modified or rendered void by Lender at Lender’s option by Notice to
Borrower and the transferee(s).

16.
Construction.

(a)
The captions and headings of the Sections of this Instrument are for convenience
only and will be disregarded in construing this Instrument. Any reference in
this Instrument to a “Section” will, unless otherwise explicitly provided, be
construed as referring to a Section of this Instrument.

(b)
Any reference in this Instrument to a statute or regulation will be construed as
referring to that statute or regulation as amended from time to time.




California    Page 16
Multifamily Deed of Trust, Assignment of Rents,
Security Agreement and Fixture Filing (CME and Portfolio)



--------------------------------------------------------------------------------




(c)
Use of the singular in this Instrument includes the plural and use of the plural
includes the singular.

(d)
As used in this Instrument, the term “including” means “including, but not
limited to” and the term “includes” means “includes without limitation.”

(e)
The use of one gender includes the other gender, as the context may require.

(f)
Unless the context requires otherwise any definition of or reference to any
agreement, instrument or other document in this Instrument will be construed as
referring to such agreement, instrument or other document as from time to time
amended, supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth in this Instrument).

(g)
Any reference in this Instrument to any person will be construed to include such
person’s successors and assigns.

17.
Subrogation. If, and to the extent that, the proceeds of the loan evidenced by
the Note, or subsequent advances under Section 7, are used to pay, satisfy or
discharge a Prior Lien, such loan proceeds or advances will be deemed to have
been advanced by Lender at Borrower’s request, and Lender will automatically,
and without further action on its part, be subrogated to the rights, including
Lien priority, of the owner or holder of the obligation secured by the Prior
Lien, whether or not the Prior Lien is released.

END OF UNIFORM COVENANTS; STATE-SPECIFIC PROVISIONS FOLLOW
21-30.    Reserved.
31.    Acceleration; Remedies.
(a)
If an Event of Default has occurred and is continuing, Lender, at Lender’s
option, may declare the Indebtedness to be immediately due and payable without
further demand, and may invoke the power of sale and any other remedies
permitted by California law or provided in this Instrument, the Loan Agreement
or in any other Loan Document. Borrower acknowledges that the power of sale
granted in this Instrument may be exercised by Lender without prior judicial
hearing. Lender will be entitled to collect all costs and expenses incurred in
pursuing such remedies, including Attorneys’ Fees and Costs and costs of
documentary evidence, abstracts and title reports.

(b)
If the power of sale is invoked, Lender will execute a written notice of the
occurrence of an Event of Default and of Lender’s election to cause the
Mortgaged Property to be sold and will cause the notice to be recorded in each
county in which the Mortgaged Property or some part of the Mortgaged Property is
located. Trustee will give notice of default and notice of sale and will sell
the Mortgaged Property according to California law. Trustee may sell the
Mortgaged Property at the time and place and




California    Page 17
Multifamily Deed of Trust, Assignment of Rents,
Security Agreement and Fixture Filing (CME and Portfolio)



--------------------------------------------------------------------------------




under the terms designated in the notice of sale in one or more parcels and in
such order as Trustee may determine. Trustee may postpone the sale of all or any
part of the Mortgaged Property by public announcement at the time and place of
any previously scheduled sale. Lender or Lender’s designee may purchase the
Mortgaged Property at any sale and Lender or such designee will have the right
to credit bid all or any part of the Indebtedness toward the purchase price at
such sale.
(c)
Within a reasonable time after the sale, Trustee will deliver to the purchaser
at the sale, a deed conveying the Mortgaged Property so sold without any express
or implied covenant or warranty. The recitals in such deed of any matters or
facts will be conclusive proof of the truthfulness thereof. Trustee will apply
the proceeds of the sale in the following order: (i) to all costs and expenses
of the sale, including Trustee’s fees not to exceed the statutory maximum
therefor, Attorneys’ Fees and Costs, including the cost of any trustee’s sale
guarantee policy and any other evidence of title; (ii) to the Indebtedness in
such order as Lender, in Lender’s discretion, directs; and (iii) the excess, if
any, to the person or persons legally entitled to the excess.

32.
Reconveyance. Upon payment of the Indebtedness, Lender will request Trustee to
reconvey the Mortgaged Property and will surrender this Instrument and the Note
to Trustee. Trustee will reconvey the Mortgaged Property without warranty to the
person or persons legally entitled to the Mortgaged Property. Such person or
persons will pay Trustee’s reasonable costs incurred in so reconveying the
Mortgaged Property.

33.
Substitute Trustee. Lender, at Lender’s option, may from time to time, by a
written instrument, appoint a successor trustee, which instrument, when executed
and acknowledged by Lender and recorded in the office of the Recorder of the
county or counties where the Mortgaged Property is situated, will be conclusive
proof of proper substitution of the successor trustee. The successor trustee
will, without conveyance of the Mortgaged Property, succeed to all the title,
power and duties conferred upon the Trustee in this Instrument and by California
law. The instrument of substitution will contain the name of the original
Lender, Trustee and Borrower under this Instrument, the book and page where this
Instrument is recorded, and the name and address of the successor trustee. The
procedure provided for substitution of trustee in this Instrument will govern to
the exclusion of all other provisions for substitution, statutory or otherwise.

34.
Statement Of Obligation. Lender may collect a fee not to exceed the maximum
allowed by applicable law for furnishing the statement of obligation as provided
in Section 2943 of the Civil Code of California.

35.
Spouse’s Separate Property. Each Borrower who is a married person expressly
agrees that recourse may be had against his or her separate property.

36.
Fixture Filing. This Instrument is also a fixture filing under the Uniform
Commercial Code of California.




California    Page 18
Multifamily Deed of Trust, Assignment of Rents,
Security Agreement and Fixture Filing (CME and Portfolio)



--------------------------------------------------------------------------------




37.
Additional Provision Regarding Application of Payments. In addition to the
provisions of Section 6, Borrower further agrees that, if Lender accepts a
guaranty of only a portion of the Indebtedness, Borrower waives its right under
California Civil Code Section 2822(a), to designate the portion of the
Indebtedness which will be satisfied by a guarantor’s partial payment.

38.
Waiver of Marshalling; Other Waivers. To the extent permitted by law, Borrower
waives all of the following:

(a)
The benefit of all present or future laws providing for any appraisement before
sale of any portion of the Mortgaged Property.

(b)
All rights of redemption, valuation, appraisement, stay of execution, notice of
election to mature or declare due the whole of the Indebtedness and marshalling
in the event of foreclosure of the Lien created by this Instrument.

(c)
All rights and remedies which Borrower may have or be able to assert by reason
of the laws of the State of California pertaining to the rights and remedies of
sureties.

(d)
The right to assert any statute of limitations as a bar to the enforcement of
the Lien of this Instrument or to any action brought to enforce the Note or any
other obligation secured by this Instrument.

(e)
Any rights, legal or equitable, to require marshalling of assets or to require
upon foreclosure sales in a particular order, including any rights under
California Civil Code Sections 2899 and 3433.

Lender will have the right to determine the order in which any or all of the
Mortgaged Property will be subjected to the remedies provided by this
Instrument. Lender will have the right to determine the order in which any or
all portions of the Indebtedness are satisfied from the proceeds realized upon
the exercise of the remedies provided by this Instrument.
By signing this Instrument, Borrower does not waive its rights under Section
2924c of the California Civil Code.
39.
Additional Provisions Concerning Environmental Hazards. In addition to the
provisions of Sections 5.05 and 6.12 of the Loan Agreement:

(a)
Except for matters covered by an O&M Program or lawful conditions expressly
excluded from the definition of Prohibited Activity or Condition in the Loan
Agreement, Borrower will not cause or permit any Lien (whether or not such Lien
has priority over the Lien created by this Instrument) upon the Mortgaged
Property imposed pursuant to any Hazardous Materials Laws. Any such Lien will be
considered a Prohibited Activity or Condition.

(b)
Borrower represents and warrants to Lender that, except as previously disclosed
by Borrower to Lender in writing, each of the following are true:




California    Page 19
Multifamily Deed of Trust, Assignment of Rents,
Security Agreement and Fixture Filing (CME and Portfolio)



--------------------------------------------------------------------------------




(i)
At the time of acquiring the Mortgaged Property, Borrower undertook all
appropriate inquiry into the previous ownership and uses of the Mortgaged
Property consistent with good commercial or customary practice and no evidence
or indication came to light which would suggest that the Mortgaged Property has
been or is now being used for any Prohibited Activities or Conditions.

(ii)
The Mortgaged Property has not been designated as “hazardous waste property” or
“border zone property” pursuant to Section 25220, et seq., of the California
Health and Safety Code.

The representations and warranties in this Section will be continuing
representations and warranties that will be deemed to be made by Borrower
throughout the term of the loan evidenced by the Note, until the Indebtedness
has been paid in full.
(c)
Without limiting any of the remedies provided in this Instrument, Borrower
acknowledges and agrees that each of the provisions in Sections 5.05 and 6.12 of
the Loan Agreement and in this Section is an environmental provision (as defined
in Section 736(f)(2) of the California Code of Civil Procedure) made by Borrower
relating to the real property security (“Environmental Provisions”), and that
Borrower’s failure to comply with any of the Environmental Provisions will be a
breach of contract that will entitle Lender to pursue the remedies provided by
Section 736 of the California Code of Civil Procedure (“Section 736”) for the
recovery of damages and for the enforcement of the Environmental Provisions.
Pursuant to Section 736, Lender’s action for recovery of damages or enforcement
of the Environmental Provisions will not constitute an action within the meaning
of Section 726(a) of the California Code of Civil Procedure or constitute a
money judgment for a deficiency or a deficiency judgment within the meaning of
Sections 580a, 580b, 580d, or 726(b) of the California Code of Civil Procedure.

(d)
Any reference in this Instrument or in any other Loan Document to Section 5.05
and/or Section 6.12 of the Loan Agreement will be construed as referring
together to such Section(s) of the Loan Agreement.

40.    WAIVER OF TRIAL BY JURY.
(a)
BORROWER AND LENDER EACH COVENANTS AND AGREES NOT TO ELECT A TRIAL BY JURY WITH
RESPECT TO ANY ISSUE ARISING OUT OF THIS INSTRUMENT OR THE RELATIONSHIP BETWEEN
THE PARTIES AS BORROWER AND LENDER THAT IS TRIABLE OF RIGHT BY A JURY.

(b)
BORROWER AND LENDER EACH WAIVES ANY RIGHT TO TRIAL BY JURY WITH RESPECT TO SUCH
ISSUE TO THE EXTENT THAT ANY SUCH RIGHT EXISTS NOW OR IN THE FUTURE. THIS WAIVER
OF RIGHT TO TRIAL BY JURY IS SEPARATELY GIVEN BY EACH PARTY,




California    Page 20
Multifamily Deed of Trust, Assignment of Rents,
Security Agreement and Fixture Filing (CME and Portfolio)



--------------------------------------------------------------------------------




KNOWINGLY AND VOLUNTARILY WITH THE BENEFIT OF COMPETENT LEGAL COUNSEL.
41.    Attached Riders. The following Riders are attached to this Instrument:
•
Seniors Housing - Additional Mortgaged Property

•
Cross-Collateralized Transaction

42.
Attached Exhibits. The following Exhibits, if marked with an “X” in the space
provided, are attached to this Instrument:

|X|
Exhibit A    Description of the Land (required)

| |
Exhibit B    Modifications to Instrument

| |
Exhibit C    Ground Lease Description (if applicable)

REMAINDER OF PAGE INTENTIONALLY LEFT BLANK





California    Page 21
Multifamily Deed of Trust, Assignment of Rents,
Security Agreement and Fixture Filing (CME and Portfolio)



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Borrower has signed and delivered this Instrument or has
caused this Instrument to be signed and delivered by its duly authorized
representative.
BREA BREA LLC,
a Delaware limited liability company
By: /s/ Eric Mendelsohn________
Name: Eric Mendelsohn
Title: SVP Corporate Development








STATE OF __Washington______________    ) SS


COUNTY OF King    )




On ___11/25___________, 2013, before me, _Kimberly Bottemiller_, Notary Public,
personally appeared Eric Mendelsohn, who proved to me on the basis of
satisfactory evidence to be the person whose name is subscribed to the within
instrument and acknowledged to me that he/she executed the same in his/her
authorized capacity, and that by his/her signature on the instrument the
person(s), or the entity upon behalf of which the person(s) acted, executed the
instrument. I certify under PENALTY OF PERJURY under the laws of the State of
Florida that the foregoing paragraph is true and correct.
WITNESS my hand and official seal.
Signature     /s/ Kimberly Bottemiller        
(SEAL)













California    Page S-1
Multifamily Deed of Trust, Assignment of Rents,
Security Agreement and Fixture Filing (CME and Portfolio)

--------------------------------------------------------------------------------




RIDER TO SECURITY INSTRUMENT
(CME AND PORTFOLIO)

SENIORS HOUSING - ADDITIONAL MORTGAGED PROPERTY

(Revised 1-11-2012)
Without duplication of the definition of Mortgaged Property contained in the
Instrument that precedes this Exhibit or the inclusions in Mortgaged Property
set forth elsewhere in the Instrument, “Mortgaged Property” includes all of the
following real and personal property, both tangible and intangible:
(a)
All of Borrower’s present and future right, title and interest in and to all of
the following that are used now or in the future in connection with the
ownership, management or operation of the Land and/or the Improvements on such
Land (“Property”), including without limitation, the Facility: machinery,
equipment, engines, boilers, incinerators, installed building materials; systems
and equipment for the purpose of supplying or distributing heating, cooling,
electricity, gas, water, air or light; antennas, cable, wiring and conduits used
in connection with radio, television, security, fire prevention or fire
detection or otherwise used to carry electronic signals; telephone systems and
equipment; elevators and related machinery and equipment; fire detection,
prevention and extinguishing systems and apparatus; security and access control
systems and apparatus; plumbing systems; water heaters, ranges, stoves,
microwave ovens, refrigerators, dishwashers, garbage disposals, washers, dryers,
and other appliances; light fixtures, awnings, storm windows and storm doors;
pictures, screens, blinds, shades, curtains and curtain rods; mirrors, cabinets,
paneling, rugs and floor and wall coverings; fences, trees and plants; swimming
pools; and exercise equipment (any of the foregoing that are so attached to the
Property as to constitute fixtures under applicable law are referred to below as
“Facility Fixtures”).

(b)
All furniture, furnishings, equipment, machinery, building materials,
appliances, goods, supplies, tools, books, records (whether in written or
electronic form), computer equipment (hardware and software) healthcare
equipment, recreational equipment, pool equipment, dishes, silverware,
glassware, kitchen equipment and other tangible personal property (other than
Facility Fixtures) that are used now or in the future in connection with the
ownership, management or operation of the Property or are located on the
Property, and any operating leases relating to the Property, and any surveys,
plans and specifications and contracts for architectural, engineering and
construction services relating to the Property and all other intangible property
and rights relating to the operation of, or used in connection with, the
Property, including all governmental permits relating to any activities on the
Property (“Facility Personalty”).

(c)
All current and future rights, including air rights, development rights, zoning
rights and other similar rights or interests, easements, tenements,
rights-of-way, strips and gores of land, streets, alleys, roads, sewer rights,
waters, watercourses, and appurtenances related to


Seniors Rider to Security Instrument Seniors Housing
-Additional Mortgaged Property (CME and Portfolio)    Page 1



--------------------------------------------------------------------------------




or benefiting the Property, and all rights-of-way, streets, alleys and roads
which may have been or may in the future be vacated.
(d)
All proceeds paid or to be paid by any insurer of the Property, the Facility
Fixtures, the Personalty or any other item listed in this Exhibit B.

(e)
All awards, payments and other compensation made or to be made by any municipal,
state or federal authority with respect to the Property, the Facility Fixtures,
the Facility Personalty or any other item listed in this Exhibit B, including
any awards or settlements resulting from condemnation proceedings or the total
or partial taking of the Property, the Facility Fixtures, the Facility
Personalty or any other item listed in this Schedule 1 under the power of
eminent domain or otherwise and including any conveyance in lieu thereof.

(f)
All contracts, options and other agreements for the sale of the Property, the
Facility Fixtures, the Facility Personalty or any other item listed in this
Exhibit B entered into by Borrower now or in the future, including cash or
securities deposited to secure performance by parties of their obligations; and
all other contracts and agreements pertaining to the ownership, leasing,
operation or management of the Property, including without limitation,
management and similar agreements, utility contracts and agreements for the
provision of goods or services (or payment therefor) at the Facility (whether to
Borrower, Operator, or the residents of the Facility), including without
limitation Third Party Provider Agreements.

(g)
All present and future leases, subleases, licenses, concessions or grants or
other possessory interests, including master leases or operating leases and
agreements, now or hereafter in force, whether oral or written, covering or
affecting the Property or its operation, or any portion of the Property
(including proprietary leases or occupancy agreements if Borrower is a
cooperative housing corporation), and all modifications, extensions or renewals;
and all occupancy agreements (including both residential and commercial
agreements), patient admissions or resident care agreements (“Facility Leases”).

(h)
All earnings, royalties, accounts receivable (including accounts receivable for
all rents, revenues and other income of the Property), including parking fees,
issues and profits from the Property or its operation, or any other item listed
in this Schedule 1, and all undisbursed proceeds of the loan secured by the
security interests to which this financing statement relates and, if Borrower is
a cooperative housing corporation, maintenance charges or assessments payable by
shareholders or residents.

(i)
All refunds or rebates of (a) water and sewer charges, (b) premiums for fire and
other hazard insurance, rent loss insurance and any other insurance required by
Lender, (c) taxes, assessments, vault rentals, and (d) other charges or expenses
required by Lender to protect the Property, to prevent the imposition of liens
on the Property, or otherwise to protect Lender’s interests by any municipal,
state or federal authority or insurance company; and all refunds of utility
deposits.

(j)
All tenant security deposits which have not been forfeited by any tenant under
any Lease.


Seniors Rider to Security Instrument Seniors Housing
-Additional Mortgaged Property (CME and Portfolio)    Page 2



--------------------------------------------------------------------------------




(k)
Subject to the terms of the Instrument, all names under or by which the Property
or any part of it may be operated or known, and all trademarks, trade names, and
goodwill relating to any of the Property or any part of it.

(l)
All payments received and all rights to receive payments from any source, which
payments (or rights thereto) arise from operation of or at the Property,
including without limitation, entrance fees, application fees, processing fees,
community fees and any other amounts or fees deposited or to be deposited by any
resident or tenant, payments received and the right to receive payments of
second party charges added to base rental income, base and additional meal
sales, payments received and the right to receive payments from commercial
operations located on the Property or provided as a service to the occupants of
the Facility, rental from guest suites, seasonal lease charges, rental payments
under furniture leases, income from healthcare services, income from laundry
service, income from vending machines and income and fees from any and all other
services provided to residents of the Property.

(m)
All rights to payments from Medicare, Medicaid or TRICARE programs or similar
federal, state or local programs or agencies and rights to payment from private
insurers.

(n)
All Licenses, approvals, permits, accreditations, determinations of need,
certificates of need, and other certificates.

(o)
All operating contracts, franchises, license agreements, healthcare services
contracts, food service contracts and other contracts for services related to
the Property.

(p)
All utility deposits.

(q)
All proceeds from the conversion, voluntary or involuntary, of any of the above
into cash or liquidated claims, and the right to collect such proceeds and any
supporting obligations of any of the above.

(r)
All interest rate cap agreements, interest rate swap agreements and other
interest rate hedging contracts and agreements (collectively, “Cap Agreements”)
obtained by Borrower (or obtained by Lender in the name of Borrower) pursuant to
(or as permitted by) the Loan Documents or as a condition to Lender’s making the
loan that is the subject of the Loan Documents, together with all of the
following:

(i)
Any and all moneys (collectively, “Cap Payments”) payable from time to time
pursuant to any Cap Agreement by the interest rate cap provider or other
counterparty to a Cap Agreement, or any guarantor of the obligations of any such
cap provider or counterparty (a “Cap Provider”).

(ii)
All rights of Borrower under any Cap Agreement, and all rights of Borrower to
all Cap Payments, including contract rights and general intangibles, now
existing or hereafter arising.


Seniors Rider to Security Instrument Seniors Housing
-Additional Mortgaged Property (CME and Portfolio)    Page 3



--------------------------------------------------------------------------------




(iii)
All rights, liens, and security interests or guarantees now existing or
hereafter granted by a Cap Provider or any other person to secure or guaranty
payment of any Cap Payment.

(iv)
All documents, writings, books, files, records and other documents arising from
or relating to any of the foregoing, whether now existing or hereafter created.

(v)
All cash and non-cash proceeds and products of any of the foregoing.






Seniors Rider to Security Instrument Seniors Housing
-Additional Mortgaged Property (CME and Portfolio)    Page 4



--------------------------------------------------------------------------------




RIDER TO MULTIFAMILY SECURITY INSTRUMENT
(CME AND PORTFOLIO)

CROSS-COLLATERALIZED TRANSACTION

(Revised 2-6-2013)
The following changes are made to the Instrument which precedes this Rider:
A.    The following definitions are added to Section 1:
“Cross-Collateralization Agreement” means the Master Cross-Collateralization
Agreement dated as of the date of this Instrument by and among Borrower, Lender,
and the Related Borrowers, as amended from time to time.
“Related Borrower” is defined in the Cross-Collateralization Agreement.
“Related Indebtedness” is defined in the Cross-Collateralization Agreement.
“Related Loan Documents” is defined in the Cross-Collateralization Agreement.
B.    The following are added as new Sections:
43.
Cross-Collateralization. The Instrument also secures the obligations of Borrower
and the Related Borrowers to pay the Related Indebtedness as well as the
obligation of Borrower and the Related Borrowers to pay the Indebtedness.
Borrower hereby irrevocably grants, conveys and assigns to Trustee, in trust,
with power of sale, the Mortgaged Property, to secure to Lender payment of the
Related Indebtedness and performance of the covenants and agreements contained
in the Cross-Collateralization Agreement and in the Related Loan Documents, as
well as to secure to Lender payment of the Indebtedness and performance of the
covenants and agreements contained in the Loan Documents.

44.
Cross-Default. The occurrence of an “Event of Default” under the
Cross-Collateralization Agreement will constitute an Event of Default under this
Instrument.




Rider to Multifamily Security Instrument (CME and Portfolio)    Page 1
Cross-Collateralized Transaction



--------------------------------------------------------------------------------




EXHIBIT A

DESCRIPTION OF THE LAND
THE LAND REFERRED TO HEREIN BELOW IS SITUATED IN THE CITY OF BREA, COUNTY OF
ORANGE, STATE OF CALIFORNIA, AND IS DESCRIBED AS FOLLOWS:


PARCEL 1 OF PARCEL MAP 85-317, IN THE CITY OF BREA, COUNTY OF ORANGE, STATE OF
CALIFORNIA, AS PER MAP FILED IN BOOK 221, PAGES 13 AND 14 OF PARCEL MAPS, IN THE
OFFICE OF THE COUNTY RECORDER OF SAID COUNTY.


EXCEPT THEREFROM ALL OIL, GAS, MINERALS AND OTHER HYDROCARBONS, BELOW A DEPTH OF
500 FEET, WITHOUT THE RIGHT OF SURFACE ENTRY, AS RESERVED IN INSTRUMENTS OF
RECORD.




APN: 304-042-14











California    Page A-1
Multifamily Deed of Trust, Assignment of Rents,
Security Agreement and Fixture Filing (CME and Portfolio)



--------------------------------------------------------------------------------




EXHIBIT B

MODIFICATIONS TO INSTRUMENT
The following modifications are made to the text of the Instrument that precedes
this Exhibit:
None.







California    Page B-1
Multifamily Deed of Trust, Assignment of Rents,
Security Agreement and Fixture Filing (CME and Portfolio)

